Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Preliminary Amendment, filed 05/08/2020, has been entered.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-5, 10-11, and 14-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marka et al. (“Marka”) [U.S Patent Application Pub. 2015/0317068 A1]

Regarding claim 1, Marka meets the claim limitations as follows:
A medical operation system, comprising [Fig. 1: ‘The medical control system 1’]: 
an information processing apparatus (i.e. ‘a control device 4’ using ‘operator device 2’ as command input to control medical apparatuses 5, 6, 7, 8) [Fig. 1], including processing circuitry configured to 

cause a map of an operating room to be displayed on a display [Fig. 1 shows a map ‘3’ of an operating room 10], the map including an icon (e.g. 5, 6, 7, 8) [Fig. 1] representing a device located in the operating room or accessible from the operating room, 

receive, via a user operation on the displayed map (i.e. touch screen 3 as command input/output) [Fig. 1], designation information (i.e. selecting a control button/icon 5, 6, 7, 8 or “call floater”) [Fig. 2-7; para. 0025-0026: ‘a button for “call floater” … Further favorite buttons’] representing a designation of a change in at least one of an input source [Fig. 3-7 show different displays of ‘the specific operation functions’; para. 0027: ‘by touching … one of the medical apparatus 5, 6, 7, 8 …., a further display is activated’], an output destination [Fig. 3-7; para. 0027: ‘the specific operation functions of the touched medical apparatuses 5, 6, 7, 8], and an internal setting for the device [Fig. 3, 7, para. 0028-0029, 0038-0039: ‘By touching one of the symbols 33 … , the corresponding lighting components 30 of the surgical lamp 7 are controlled’], 

generate a control signal to control the device based on the designation information (e.g. the surgical table 5 or the surgical lamp), and cause the generated control signal to be transmitted to the device  [Fig. 3-7, para. 0028-0029 ‘small circles 16 in order to control the driven components 15’; para. 0038-0039: ‘‘By touching one of the symbols 33 … , the corresponding lighting components 30 of the surgical lamp 7 are controlled’].


Regarding claim 2, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the designation information is generated based on the user operation, which includes selecting the icon displayed on the map [Fig. 7; para. 0039: ‘the specific function “selection of operated lighting components” is selected, buttons ‘17’ are displayed; Fig. 2; para. 0027-0028: ‘a schematic illustration of the surgical table 5 (i.e. the designation information) is touched’; ‘a second display 14’ is shown with sub-function buttons 17 in Fig. 3].


Regarding claim 3, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the processing circuitry is further configured to generate the control signal [Fig. 2-7: disclose the displays of the specific function buttons/icons] to control the device (i.e. 5, 6, 7, 8) [Fig. 2], wherein the device corresponds to the selected icon [Fig. 7; para. 0039: ‘the specific function “selection of operated lighting components” is selected, buttons ‘17’ are displayed; Fig. 2; para. 0027-0028: ‘a schematic illustration of the surgical table 5 (i.e. the designation information) is touched’; ‘a second display 14’ is shown with sub-function buttons 17 in Fig. 3].


Regarding claim 4, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the device includes a surgical apparatus [Fig. 1; para. 0018-0019 disclose ‘The medical apparatuses 5, 6, 7, 8 are connected to the control device 4 by data connections 9’] connected to the information processing apparatus; and the map shows at least an arrangement of a plurality of icons [Fig. 1, 2: icons of 5, 6, 7, 8 representing the medical apparatuses in the operating room 10], including a particular icon representing a location of the surgical apparatus.


Regarding claim 5, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the device (e.g. ‘the surgical table 5’ including a plurality of “connected” parts) [Fig. 1, 2, 3] includes a first device and a second device [Fig. 3 shows the device ‘5’ has a plurality of ‘driven components 15’]; and the processing circuitry is further configured to generate the control signal [Fig. 3-6; para. 0028-0029: ‘small circles 16 in order to control the driven components 15’], which controls a connection [Fig. 3-6; para. 0028-0034: disclosing ‘the possible direction of movement’ of the ‘surgical table top segment’ is controlled by ‘the appropriate circle  segment 20’] between the first device and the second device, when the designation information includes information (e.g. ‘20’) [Fig. 4] indicating selection of a first icon [Fig. 2: ‘5’] representing the first device [Fig. 2: ‘the surgical table 5’] and a second icon [Fig. 3: ‘small circles 16’] representing the second device [Fig. 3: the table segments ‘15’].


Regarding claim 10, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the processing circuitry is further configured to cause a plurality of maps to be displayed [Fig. 2-7], each of the plurality of maps showing an arrangement of a different surgery device [Fig. 2: a map of surgical table and surgical lamp; Fig. 3-6: display of surgical table; Fig. 7: display of surgical lamp], among a plurality of surgery devices.


Regarding claim 11, Marka meets the claim limitations as follows:
The medical operation system according to claim 10, wherein the processing circuitry is further configured to switch display of the plurality of maps [Fig. 2-7: small circles or the arrows], based on a user input operation.


Regarding claim 14, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the processing circuitry (i.e. ‘a control device 4’ using ‘operator device 2’ as command input to control medical apparatuses 5, 6, 7, 8) [Fig. 1] is further configured to causes a setting screen to be displayed [Fig. 2-7 displaying touching control icons, e.g. ‘16’, ‘17’, or ‘20], the setting screen being to configure a setting of the device based on the user operation performed on the displayed map [Fig. 2-7 displaying touching control icons, e.g. ‘16’, ‘17’, or ‘20], and the processing circuitry is further configured to generate the control signal, which controls the setting of the device [Fig. 3-7, para. 0028-0029 ‘small circles 16 in order to control the driven components 15’; para. 0038-0039: ‘‘By touching one of the symbols 33 … , the corresponding lighting components 30 of the surgical lamp 7 are controlled’], based on a user input to the setting screen.


Regarding claim 15, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the processing circuitry is further configured to cause the icon (e.g. surgical table 5, surgical lamps 6, 7, 8, small circles ‘16’, camera, monitors or  a circular arc segment ‘20’ or ‘21’) [Fig. 3, 4, 5] corresponding to the device to be displayed at a position (i.e. at a position of surgical table 5, surgical lamps 6, 7, 8, or controlled segments on the surgical table 5) [Fig. 3, 4, 5] on the map, in accordance with   (i.e. at a position of surgical table 5, surgical lamps 6, 7, 8, or controlled segments on the surgical table 5) [Fig. 3, 4, 5] of the device in real space.


Regarding claim 16, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the processing circuitry is further configured to cause the icon (e.g. surgical table 5 or lamps 6, 7, 8) [Fig. 2] corresponding to the device to be displayed on the map with an orientation (e.g. orientation of surgical table 5 or lamps 6, 7, 8) [Fig. 2] that corresponds to an orientation of the device in real space.


Regarding claim 17, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the processing circuitry is further configured to cause the icon corresponding to the device to be displayed in a manner (i.e. ‘dimmed’) [Fig. 2: ‘monitors and a camera are shown as dimmed’] that depends on a current function or a state of the device (i.e. ‘not being operable’) [para. 0025].


Regarding claim 18, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the processing circuitry is further configured to cause the icon [Fig. 2: ‘monitors and a camera are shown as dimmed’] corresponding to the device to be displayed based on whether or not (i.e. ‘not being operable’) [para. 0025] the device has a transmission function (i.e. ‘dimmed’ camera) or a reception function (i.e. ‘dimmed’ monitors).


Regarding claim 19, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.


Regarding claim 20, all claim limitations are set forth as claim 1 in the apparatus form and rejected as per discussion for claim 1.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 6-9 and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Marka et al. (“Marka”) [U.S Patent Application Pub. 2015/0317068 A1] in view of Holoien et al. (“Holoien”) [US 2014/0135648 A1]

Regarding claim 6, Marka meets the claim limitations as follows: 
The medical operation system according to claim 5, wherein the first device (i.e. the camera) [Fig. 2; para. 0025: ‘shown as dimmed’] is configured to transmit an image , the second device is configured to receive the image (i.e. monitors) [Fig. 2; para. 0025: ‘shown as dimmed’], and the processing circuitry is further configured to generate the control signal to control the connections so that the first device transmits the image to the second device.
Marka does not disclose explicitly the following claim limitations (emphasis added):
wherein the first device is configured to transmit an image , the second device is configured to receive the image, and the processing circuitry is further configured to generate the control signal to control the connections so that the first device transmits the image to the second device.
However in the same field of endeavor Holoien discloses the deficient claim as follows: 
wherein the first device (i.e. endoscope 110 [Fig. 1]; endoscope icon 134 [Fig. 8]) is configured to transmit an image , the second device (i.e. video monitor 124, surgical monitor 126 [Fig. 1]; an image display 166, PACS icon 158 [Fig. 5], surgical monitor icon 169 [Fig. 8]) is configured to receive the image, and the processing circuitry is further configured to generate the control signal [Fig. 3, 5, 8; Abstract; para. 0016, 0032-0033, 0062: ‘touching the endoscope icon could activate the video endoscope to begin generating video data displayed’; ‘provided such that the video output is displayed on the touchscreen and the surgical monitor; ‘the video feed from the video endoscope 110 will be displayed on surgical monitor(s) 126’; para. 0074] to control the connections so that the first device transmits the image to the second device.
Marka and Holoien are combinable because they are from the same field of medical control systems.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Marka and Holoien as motivation to include transmission of endoscope video to a monitor for display. 


Regarding claim 7, Marka meets the claim limitations set forth in claim 6. 
Marka does not disclose explicitly the following claim limitations (emphasis added):
The medical operation system according to claim 6, wherein the processing circuitry is further configured to cause a preview screen to be displayed on the display, the preview screen includes the image transmitted by the first device.
However in the same field of endeavor Holoien discloses the deficient claim as follows: 
wherein the processing circuitry is further configured to cause a preview screen to be displayed on the display, the preview screen (i.e. ‘166’ or ’170’) [Fig. 5, 8] includes the image transmitted by the first device (i.e. endoscope 110 [Fig. 1]; endoscope icon 134 [Fig. 8]) [Abstract; para. 0016, 0032-0033, 0062: ‘touching the endoscope icon could activate the video endoscope to begin generating video data displayed’; ‘provided such that the video output is displayed on the touchscreen and the surgical monitor; ‘the video feed from the video endoscope 110 will be displayed on surgical monitor(s) 126’; para. 0074].
Marka and Holoien are combinable because they are from the same field of medical control systems.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Marka and Holoien as motivation to include transmission of endoscope video to a monitor for display. 


Regarding claim 8, Marka meets the claim limitations set forth in claim 7. 
Marka does not disclose explicitly the following claim limitations (emphasis added):
The medical operation system according to claim 7, wherein the processing circuitry is further configured to generate the control signal to cause the image to be transmitted from the first device to the second device, based on the designation information generated via the user operation on the map and the preview screen.
However in the same field of endeavor Holoien discloses the deficient claim as follows: 
wherein the processing circuitry is further configured to generate the control signal [See rejection of claim 6] to cause the image to be transmitted from the first device to the second device, based on the designation information (i.e. PACS icon 158 [Fig. 5], surgical monitor icon 169 [Fig. 8]) [Abstract; para. 0016, 0032-0033, 0062: ‘touching the endoscope icon could activate the video endoscope to begin generating video data displayed’; ‘provided such that the video output is displayed on the touchscreen and the surgical monitor; ‘the video feed from the video endoscope 110 will be displayed on surgical monitor(s) 126’; para. 0074] generated via the user operation on the map and the preview screen (i.e. ‘166’ or ’170’) [Fig. 5, 8].
Marka and Holoien are combinable because they are from the same field of medical control systems.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Marka and Holoien as motivation to include transmission of endoscope video to a monitor for display. 


Regarding claim 9, Marka meets the claim limitations set forth in claim 5.
Marka does not disclose explicitly the following claim limitations:
The medical operation system according to claim 5, wherein the second device is further configured to simultaneously display a plurality of images, the processing circuitry is further configured to cause a display area selection screen to be displayed, the display area selection screen allowing for selection of a display position, in the second device, of the image transmitted from the first device to the second device, and the processing circuitry is further configured to generate the control signal to perform control regarding the display position in the second device, based on user input performed on the display area selection screen.
However in the same field of endeavor Holoien discloses the deficient claim as follows: 
wherein the second device is further configured to simultaneously display a plurality of images [Fig. 9-10; para. 0075-0076: ‘simultaneously displayed on surgical monitor 126’], the processing circuitry is further configured to cause a display area selection screen (i.e. ‘172’) [Fig. 10; para. 0076: ‘to move the medical image around in the surgical monitor display 170, which in turn, repositioned … on surgical monitor 126’ ] to be displayed, the display area selection screen allowing for selection of a display position ) [Fig. 10; para. 0076: ‘to move the medical image around in the surgical monitor display 170, which in turn, repositioned … on surgical monitor 126’ ], in the second device, of the image transmitted from the first device to the second device, and the processing circuitry is further configured to generate the control signal to perform control regarding the display position in the second device ) [Fig. 10; para. 0076: ‘to move the medical image around in the surgical monitor display 170, which in turn, repositioned … on surgical monitor 126’ ], based on user input performed on the display area selection screen.
Marka and Holoien are combinable because they are from the same field of medical control systems.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Marka and Holoien as motivation to include transmission of endoscope video to a monitor for display. 


Regarding claim 12, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the device includes a first surgery device (e.g. a surgical table) located in a surgery room [Fig. 2-7] and a second surgery device located outside of the surgery room.
Marka does not disclose explicitly the following claim limitations (emphasis added):
wherein the device includes a first surgery device (e.g. a surgical table) located in a surgery room and a second surgery device located outside of the surgery room.
However in the same field of endeavor Holoien discloses the deficient claim as follows: 
wherein the device includes a first surgery device (e.g. Endoscope 134; or O.R Table 164) [Fig. 2] located in a surgery room and a second surgery device located outside of the surgery room (e.g. remote storage 156 or remote video monitor 124) [para. 0067, 0075: ‘sent to video monitor 124 for viewing by another surgeon remotely located from the operating room’].
Marka and Holoien are combinable because they are from the same field of medical control systems.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Marka and Holoien as motivation to include transmission of endoscope video to a monitor for display. 


Regarding claim 13, Marka meets the claim limitations as follows:
The medical operation system according to claim 1, wherein the device is one of an endoscope, a microscope, a surgical field camera (i.e. camera) [Fig. 2], and a ceiling camera.
Marka does not disclose explicitly the following claim limitations (emphasis added):
wherein the device is one of an endoscope, a microscope, a surgical field camera, and a ceiling camera.
However in the same field of endeavor Holoien discloses the deficient claim as follows: 
wherein the device is one of an endoscope (e.g. Endoscope 134) [Fig. 2], a microscope, a surgical field camera, and a ceiling camera.
Marka and Holoien are combinable because they are from the same field of medical control systems.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Marka and Holoien as motivation to include transmission of endoscope video to a monitor for display. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488